 

 

AMENDMENT NO. 2 TO EKLUTNA POWER PURCHASE AGREEMENT

﻿

This AMENDMENT NO. 2 TO EKLUTNA POWER PURCHASE AGREEMENT,

dated as of the 28th day of October, 2019 (this "Eklutna  PPA Amendment"),    is
made and entered into by and between (i) CHUGACH ELECTRIC ASSOCIATION, INC., an
Alaska not-for-profit electric cooperative corporation ("Purchaser"), and (ii)
the MUNICIPALITY OF ANCHORAGE, a political  subdivision  organized  under  the
laws of the State of Alaska ("Seller"). Purchaser and Seller are hereinafter
referred to individually as a "Party" and collectively as the "Parties".

﻿

RECITALS

﻿

WHEREAS, Purchaser and Seller entered into that certain Eklutna Power Purchase
Agreement dated as of December 28, 2018 (the "Eklutna PPA");

﻿

WHEREAS, Section 15.7 of the Eklutna PPA provides that Purchaser and Seller may
amend the Eklutna PPA upon the execution and delivery of a written agreement
executed by each Party; and

﻿

NOW, THEREFORE, pursuant to Section 15.7 of the Eklutna PPA and in consideration
for the premises and agreements hereinafter set forth, the Parties, intending to be legally bound,
agree as follows:

﻿

1.Revision to Section 10.1. Section 10.1 of the Eklutna PPA is deleted in its
entirety and replaced with the following:

﻿

Section 10.1Dispute Resolution. In the event of any dispute arising under this
PPA (a "Dispute"), within ten (10) Business Days following Notice by
either Party, (i) each Party shall appoint a representative, and (ii) the
representatives shall meet, negotiate and attempt in good faith to resolve the
Dispute quickly, informally and inexpensively. In the event the representatives
cannot resolve the Dispute within thirty (30) Days after the first meeting,
either Party may request that consideration and resolution of the Dispute be
transferred to a designated representative of each Party's senior management.
Within ten (10) Days following such a request, each Party shall submit a written
summary of the Dispute describing the issues and claims to a senior officer of
each Party designated to address the Dispute. Within ten (10) Business Days
after receipt of each Party's Dispute summaries, the senior management
representatives for both Parties shall negotiate in good faith to resolve the
Dispute. If such senior management representatives are unable to resolve the
Dispute within thirty (30) Days thereafter, either Party may pursue any available
legal remedies.

﻿

2.Effective Date and Incorporation of Terms of Eklutna PPA. This Amendment
shall be deemed effective as of the Effective Date as defined in Exhibit A to the Eklutna PPA
and, without in any way limiting the effect of the amendment set forth in
Section 1 of this Amendment, shall be subject to all the terms and conditions of
the Eklutna PPA.

﻿

﻿

﻿

 

1

Amendment No. 2 to Eklutna PPA

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

 

 

3.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Amendment delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Amendment.

﻿

[Remainder of the page intentionally left blank]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

2

Amendment No. 2 to Eklutna PPA

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

 

 

﻿

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above by their respective officers and officials thereunto duly authorized.

﻿

 

﻿

﻿

 

﻿

MUNICIPALITY OF ANCHORAGE, ALASKA

﻿

By    /s/ William D. Falsey

Name:  William D. Falsey

Title:  Municipal Manager

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

By    /s/ Lee D. Thibert

Name:  Lee D. Thibert

Title:  Chief Executive Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



Signature Page to

Amendment No. 2 to Eklutna PPA

between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------